UNITED STATES [')ISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

Jean Paul Gamarra, )
)
Plaintiff’ ) Case' 1'16-cv-O1456
) . . Assigned To : Unassigned
“ ) CW“ Assign. pate ~ 7/14/2016
) _ _ _ ' _ .
Kenneth E' Lopez, ) Descr\pt\on_ Pro Se Gen. Clvl| (F Deck)
)
Defendantst_ )
. LF 

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma p____ctuperis.__ _~»The_ Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 198'7). Rule S(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of`rei§‘ji¢dicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D,D.C. 1977).

Plaintiff is a District of Columbia resident He sues the Director of Security and
Emergency Preparedness for the Library of Congress. Plaintiff attaches the Director’s May 27,
2016 letter barring him for six months from the Library of Congress’ buildings and grounds due
to his disruptive behavior about which he was previously warned, and the Director’s June 15,
2016 letter denying plaintiff s request for reconsideration of that decision. The purported
complaint, however, consists of aimless words and phrases that fail to provide any notice of a

claim and the basis of federal court jurisdiction. Accordingly, this case will be dismissed. A

separate order accompanies this Memorandum Opinion.

   
  

  

c ; a§"l  District Judge

 
   

Date: July %2016